Citation Nr: 1530563	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-15 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of septorhinoplasty.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.C. Chapman




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to March 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Winston Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In his June 2011 substantive appeal, the Veteran requested a Board hearing.  In October 2014 correspondence, he Veteran withdrew the request.  


FINDING OF FACT

It is reasonably shown that the Veteran's trigeminal neuralgia is a residual of his septorhinoplasty in service, and became manifest in service and has persisted since.


CONCLUSION OF LAW

Service connection for trigeminal neuralgia is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

                          Veterans Claims Assistance Act of 2000 (VCAA)

As the benefit sought is being granted,  discussion of the impact of the VCAA in the matter is not necessary, as any notice or duty to assist omission in the matter is harmless.

Service Connection - Residuals of Septorhinoplasty

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran contends that he developed atypical facial pain following a septorhinoplasty in service.

The Veteran's service treatment records (STRs) note that in June 2008, the Veteran had a septorhinoplasty to correct a deviated septum.  In July 2008, he began reporting facial pain.  In September and October 2008, the assessment was atypical facial pain.  It was noted that Lyrica was prescribed for treatment of hyperesthesia.  On December 2008 examination (3 months prior to his discharge from service), the Veteran reported facial pain following a septorhinoplasty.  He indicated that he experiences pain when anything touches the nose area.  The diagnosis was status post surgery in therapy of septal nasal deviation, condition resolved without complications or disfigurement.

2010 and 2011 postservice treatment records show treatment for atypical facial pain, and nasal and perinasal pain.  In May 2011, the Veteran was seen with a complaint of nasal and perinasal pain of two years duration, since undergoing nasal surgery.  Following examination, the assessment was trigeminal neuralgia.

A May 2011 opinion by the Veteran's private treating neurologist states that upon complete and through review of the Veteran's medical evidence, "it is more likely than not that his hyperesthesia of the perinasal area, trigeminal neuralgia, [and] chronic facial pain...are a direct result of his military service."

It is reasonably shown that the Veteran currently suffers from trigeminal neuralgia, as such diagnosis is shown in his postservice treatment records.  Further, his STRs clearly document that he underwent septorhinoplasty in service and has had continuing facial pain complaints thereafter.  What remains necessary to substantiate this claim is competent evidence of a nexus between the current neurological disability and the surgical procedure therein.  [The Board observes that the surgery in service is not reasonably an ameliorative procedure, as it resulted in new disability.  See 38 C.F.R. § 3.306.]

The only medical evidence in the record that specifically addresses the etiology of the trigeminal neuralgia is the May 2011 private provider's opinion that the Veteran's trigeminal neuralgia is a direct result of his military service.  In support of this opinion are STRS and postservice treatment records indicating ongoing nasal and perinasal pain since having nasal surgery in service.  Further in support of this opinion are the Veteran's lay statements that he developed facial pain/nasal pain since having a septorhinoplasty in service and that he has experienced continuity of symptoms since.  The contemporaneous evidence of record corroborates his accounts.
Considering the above, the Board finds no evidence in the record that directly contradicts the May 2011 opinion or suggests otherwise.  The Board also finds no reason to question the Veteran's accounts, which are supported by the evidence of record.  What is critical in this case is that the Veteran had the onset of trigeminal neuralgia in service following a septorhinoplasty procedure (or at the very least superimposed pathology on a preexisting nasal condition).  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102), the Board finds that he is shown to have trigeminal neuralgia that became manifest in service following a septorhinoplasty procedure and has persisted since.  All requirements for establishing service connection are met; service connection for trigeminal neuralgia is warranted.


ORDER

Service connection for trigeminal neuralgia is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


